DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the bullet point in claim 1 does not conform with claim presentation and the word comprising on line 1 should be followed with a --:-- instead of the “;” .  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “eight types of ligaments” in this case FIG 9 item 13-20 and 26 does not show the feature “8 types of ligaments”.  The feature must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 9, the phrase “the eight types of ligaments” does not have sufficient antecedent basis.    
For claims 6, 10-23 applicant use of parenthesis makes the claim interpretation indefinite.  For example, on claim 6 the applicant requires that the interverbal discs are mode of butly/halo butly rubber (IIR -— Isobutylene isoprene rubber, 30-50% carbon black) material.  The limitation is indefinite since the limitation is ambiguous on how the limitation in the parentheses is to be treated.   One interpretation is that the applicant is trying to refer to more specific species as claimed in the parenthesis.   Another interpretation is that the applicant is only trying to cover the more generic examples.  Regardless, these two competing interpretation makes the claim interpretation indefinite since one of ordinary skilled in the art would not be able to determine the proper metes and bound of the claim limitation.  
Claims 9-31 are rejected since the applicant is using an abbreviation that is not commonly used in the field and as such one of ordinary art will not be able to determine the metes and bound of the claim limitation.  Furthermore, applicant’s specification also fail to provide sufficient standard to evaluate the metes and bound of these abbreviation.  A non-exclusive examples are: CL connective tissues (on claims 9-11), FVMQ (on claim 11), PAAM connective tissues (claims 12-13) and etc.  
Claim 32 is indefinite since the phrase “  four muscle interface are made of a plurality of ropes, high stiffness nylon rubber, rubber rods or composite rod”.    It is unclear if the applicant is attempting to refer to 

Examiner’s note
A search of the subject matter was conducted and following arts are noted but not relied upon: Gäng DE 10215640, Gonzalez US 3,962,801, Frey 2011/0319745 and Fleet US 2,197,975.  The combination of Gäng, Gonzalez, Frey and Fleet would have taught most of the limitation of claim 1.  However, the limitation of claim 1 requires “(the) eight types of ligaments” and “wherein the five invertebral discs and (the) eight types of ligaments connect the vertebrae with each other”.   Based on the claim construction and the examiner interprets that the limitation of claim 1 requires 8 different type of ligaments that interact with the disc to connect the vertebrae with each other.  In this particular case, the prior art cited above only provides one type of ligaments.  A broader search of has been conducted (Heruth US 20050106545, Copf US 20130131486, Wang 20130252220, Shah 2017/0249870) shows ligaments between each vertebrae, however, it fails to provide a teaching of “eight types of ligaments”.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT J UTAMA/Primary Examiner, Art Unit 3715